DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 4−9, and 11−17 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or joint inventor, at the time the application was filed, had possession of the claimed invention.
Applicant has amended sole independent claim 1 to recite “at least one fixed tailplane (6.3), and the fixed tailplane (6.3) is arranged inclined by an angle (β) with respect to the rotor plane (R), and β > 0.” In response, the original disclosure does not teach or imply a tailplane which is fixed to an angle β. Paragraphs [0048]–[0054] of the specification and figures 4−7 make clear that the tailplane is used as a control surface in all embodiments, with it’s angle β varying through flight. Paragraph [0049] describes a motor 6.5 and control device 6.6 which actuate the tailplane to different angles (such as those seen in figs. 4−7). Paragraph [0050] provides for passive control of angle β using a spring, but nonetheless, the angle of the tailplane varies during flight. Thus, there is no support in the original disclosure for a tailplane having a fixed angle β. Additionally, a fixed angle would defeat several of the goals or intentions outlined in paragraphs [0048]–[0054]. For instance, paragraph [0053] and figures 6−7 teach the benefit of orienting the tailplane vertically during vertical takeoff and landing (when downwash from the rotors would otherwise press against the full upper surface of the tailplane. This benefit disappears with a tailplane that is fixed to an angle β when the angle is anything other than vertical.
Applicant’s original claim 11 recited that the tailplane had “flaps and a fixed tail unit profile that is rigid,” however this limitation does not provide support for the flap being fixed at an angle greater than zero.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendment to claim 1 is addressed in the above §112(a) rejection for new matter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael B Kreiner whose telephone number is (571)270-5379. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.B.K./Examiner, Art Unit 3642                                                                                                                                                                                                        
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        10/18/2022